Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 18, 1958, convicting him, after a jury trial, of grand larceny in the first degree, and sentencing him, as a third felony offender, to serve a term of 5 to 10 years. Judgment reversed on the law, and the action remitted to the said County Court for compliance with section 480 of the Code of Criminal Procedure and for such further proceedings as may be proper upon the verdict of guilty after compliance with said section. The findings of .fact implicit in the jury’s verdict are affirmed. Although the conviction of defendant was otherwise proper in all respects, the judgment was defective in that defendant was not afforded the opportunity to show legal cause why judgment should not be pronounced against him (Code Crim. Pro., § 480; People ex rel. Miller v. Martin, 1 N Y 2d 406; People v. De Groat, 5 A D 2d 927). Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.